UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                             No.: 12 Cr. 894 (RJS)
       -v.-

HECTOR EMILIO FERNANDEZ ROSA,

                              Defendant.


                    MOTION TO WITHDRAW AS COUNSEL OF RECORD

       COMES NOW, Alvin E. Entin, Esq. and hereby files this Motion to Withdraw as Counsel

of Record and states as follows:

   1. The Defendant in this case was sentenced by this Court on August 2, 2019.

   2. On August 9, 2019, Defendant, through undersigned counsel, filed a Notice of Appeal of

       the Sentence and Forfeiture Order in this matter.

   3. There is now an Appellate case open in the Second Circuit Court of Appeals.

   4. The undersigned is unaware if the Defendant has retained counsel for purposes of his

       appeal, or has the financial ability to hire new counsel, and thus, alternative counsel should

       be appointed by the Court.

   5. The undersigned was in communications with one appellate attorney, Alexandra Deblasio,

       who was contacted by Defendant’s family for possible representation in the appeal.

       However, Ms. Deblasio advised undersigned that the family did not retain her for purposes

       of appeal.

   6. The undersigned has provided representatives from Defendant’s family was a drafted

       retainer agreement for further representation in this case, however, those individuals have



                                                 1
       not returned phone calls nor email from undersigned’s office. The undersigned has been

       unable to reach the Defendant’s family for nearly one month.

   7. As the District Court case is now disposed and the appeal has been opened, the undersigned

       wishes to withdraw his appearance in this matter.



   WHEREFORE, it is respectfully requested that this Honorable Court allow counsel to

withdraw and appoint alternate counsel should the Court deem such action appropriate.



                                                      Respectfully submitted,

                                                      ENTIN LAW GROUP, P.A.
                                                      Litigation Building
                                                      633 South Andrews Avenue, Suite 500
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 761-7201
                                                      Facsimile: (954) 764-2443
                                                      Email: aentin@hotmail.com

                                                      By: /s/ Alvin E. Entin_____
                                                            Fla. Bar No. 127027




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of October, 2019, I electronically filed the

foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.



                                                 2
    By: /s/ Alvin E. Entin_____
          Alvin E. Entin




3
